ORDER

PER CURIAM.
Aaron Lavon Sentell (“Plaintiff’) appeals from a summary judgment granted by the trial court in favor of Bud Shell Ford, Inc., and Ford Motor Co. (“Defendants”) in an action for personal injuries sustained in an automobile accident.
*898We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).